Citation Nr: 0831117	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  96-51 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for a low back strain.

2. Entitlement to service connection for facet arthritis of 
the back at the L5-S1 level.

3. Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with postoperative residuals 
of a herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.  He thereafter served in the Reserves, with 
periods of Active Duty for Training (ACDUTRA), including from 
June 25, 1988 to July 9, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine. 

In March 2000, the Board issued a decision denying 
entitlement to service connection for a low back disability. 
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in a November 2000 Order, 
the Court granted a joint motion filed by the parties, and 
vacated and remanded the March 2000 Board decision. The Board 
thereafter remanded the case in October 2001.

In April 2003, the Board again denied entitlement to service 
connection for a low back disability. The veteran appealed 
the decision to the Court, and in an April 2005 memorandum 
decision, the Court vacated and remanded the April 2003 Board 
decision. The Board thereafter remanded the case in December 
2005.

By rating action in April 2006, service connection for a low 
back strain was granted.  This was done because an April 2006 
VA examiner separated the back into two components and opined 
that while a low back strain "appears" (sic) to be service 
connected, a disc condition of the lumbosacral spine was not.  
The case was then returned to the Board.

In a December 2006 decision, the Board denied entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine with postoperative residuals of a herniated 
disc at L5-S1.  The veteran appealed this decision to the 
Court, and in a February 2008 order, the Court granted a 
joint motion to remand the case which vacated the December 
2006 Board decision. The case was thereafter returned to the 
Board.

In reviewing the Court's February 2008 memorandum decision, 
the Board has identified three distinct sub claims contained 
within the veteran's claim for entitlement to service 
connection for a back condition.  As such, the issue has been 
recharacterized into three issues as shown on the title page 
and discussed below.

The appeal as to the issues of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine with postoperative residuals of a herniated disc at L5-
S1, and facet arthritis of the back at the L5-S1 level are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify you if further action is 
required on your part.


FINDING OF FACT INTRODUCTION

By rating action in April 2006, the RO granted service 
connection for a low back strain. 


CONCLUSION OF LAW

The Board lacks jurisdiction to review that portion of the 
veteran's claim of entitlement to service connection for a 
low back strain.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.101(d), 20.200, 20.202, 20.302(b), 
20.303, 20.305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By rating action in April 2006, service connection for a low 
back strain was granted.  Accordingly, since this comprised a 
full grant of the appeal for service connection for a low 
back strain, there is no issue or controversy remaining.  As 
there is no jurisdictionally viable appeal pending before the 
Board regarding this issue, the veteran's appeal as to 
entitlement to service connection for a low back strain is 
dismissed for lack of jurisdiction.


ORDER

The claim of entitlement to service connection for a low back 
strain is dismissed for lack of appellate jurisdiction.


REMAND

Factual background

As noted above, the veteran served on active duty in the Army 
from November 1974 to November 1978.  He also served in the 
Reserves, with periods of Active Duty for Training (ACDUTRA), 
including from June 25, 1988 to July 9, 1988.

While on active duty in July 1977 he reported a one week 
history of pain in the center of his back, which increased 
with jarring movement and stretching with jumping jacks.  
Examination revealed pain along the spine at about T8-10 
without muscle pain on either side and point tenderness.  He 
was referred to the back clinic for evaluation and treatment.  
The assessment was dysfunction at T8-10. 

In December 1977, the veteran complained of recurring back 
pain.  The assessment was dysfunction at T8-10.  The veteran 
was seen later that month for pain at the right low back. He 
denied numbness and radiation.  The assessment was old 
neuromuscular strain.  

A September 1978 physical examination for separation purposes 
reveals that the veteran's spine was normal.

The veteran served in the Army Reserve following his active 
duty.  Significantly, the service medical records show that 
at physical examinations in February 1983 and May 1987 the 
veteran's spine was normal.  

The appellant served on ACDUTRA from June 25, 1988 to July 9, 
1988.  On July 1, 1988, he complained of continuous low back 
pain upon movement for two days.  The appellant reported that 
he believed he twisted his back while getting out of a car.  
He stated that pain relievers provided no relief.  The 
assessment was low back strain.  

On August 8, 1988, the veteran's back was re-evaluated.  He 
reported that after his injury his back got better for two 
weeks with medication.  The back then became sore again after 
he returned to work that involved repetitive lifting in a 
grocery store.  Examination revealed a decreased range of 
motion in flexion due to pain, especially in the left L5-S1 
paravertebral area.  There was no radiating pain to the legs.  
X-rays of the lumbar spine on August 8, 1988 revealed a 
slight narrowing of the interspace between L5 and S1 which 
could be due to disc pathology; spina bifida occulta of the 
first sacral vertebra; and minimal sclerotic changes of the 
facet joint of L5 and S1 on the right probably due to 
degenerative changes.  The assessment was degenerative joint 
disease of the L5-S1 area and low back pain.  The veteran was 
recommended not to lift more than 15 pounds and not to bend 
repetitively at the waist, until August 23, 1988, which was 
noted on an individual sick slip.  The veteran was to be 
followed up if his symptoms worsened or persisted.

An August 1988 service statement of medical examination and 
duty status indicates that the veteran strained his back 
while exiting a vehicle during annual training at Fort 
Campbell, Kentucky on June 30, 1988.  The appellant then went 
on sick call, received medication, and followed instructions 
for convalescence.  The record notes that he was thereafter 
released from ACDUTRA but his discomfort persisted, so he was 
examined by a medical officer from Fort Devens, 
Massachusetts, received more medication, and given 
instructions to avoid strenuous activity for the period of 
August 8-24.  The record notes that the veteran then returned 
to his civilian employer on August 24.

Thereafter, no pertinent records are available until October 
1991 when a medical record from Robert Doyle, M.D., shows 
that the veteran complained of low back pain on the right 
side for about three weeks.  He reported a history of low 
back pain following an injury in service in 1970 [sic].  He 
also complained that over the past two to three weeks he had 
intermittent pain in his right leg which increased to include 
numbness from the posterior buttocks down to the posterior 
aspect of his right leg and in the toes.  The impression, 
pending X-rays and a CT scan, was ruptured disc.

An October 1991 X-ray study of the lumbosacral spine from 
Northern Cumberland Memorial Hospital showed mild disc space 
narrowing at L4-L5.  An October 1991 computerized tomography 
(CT) scan of the lumbar spine revealed moderate central and 
right paracentral L4-L5 disc herniation with associated 
thecal sac effacement and bilateral facet degenerative joint 
disease.

A November 1991 medical record from Dr. Doyle shows that the 
veteran felt his back and buttock pain was better. Dr. Doyle 
indicated that the veteran still had pain in the right leg 
and foot and that he had not significantly improved.  The 
doctor indicated that a CT scan revealed a ruptured disc.  
The assessment was definite improvement from a subjective 
point of view.  An independent opinion was sought from Dr. 
Murray.

Patrick Murray, M.D., indicated in a medical report that he 
examined the veteran in November 1991.  He noted the 
veteran's report of an October 1991 injury while lifting 
frozen food during the course of employment whereby he 
developed back pain and right leg discomfort; and 
intermittent backache and "arthritis" ever since an injury in 
service in the 1970's and in 1988.  The diagnosis was L5-S1 
disk protrusion on the right.  Dr. Murray indicated that 
plain X-rays sent along by Dr. Doyle showed flattening of the 
L5-S1 disk space, and that a CT scan showed bulging of the 
L4-5 disk space centrally and an L5-S1 disk protrusion where 
the disk was partly ossified.

A December 1991 magnetic resonance imaging (MRI) study of the 
lumbar spine from Central Maine Imaging Center reveals 
shallow bulging of the disk annulus at L4-L5, slightly 
eccentric on the right, possibly minimally affecting the 
right L5 nerve root; and frank disk herniation at L5-S1 with 
possible sequestered fragment displacing and compressing the 
right S1 nerve root.

Medical records from Central Maine Medical Center show that 
the veteran was admitted in December 1991 with back pain 
radiating to the leg, tingling, numbness and weakness in the 
S1 distribution, which did not respond to conservative 
management.  An admission report notes that the veteran 
developed increased back pain and discomfort in his right leg 
after lifting frozen food during the course of his employment 
in October 1991, and that he continued working.  He developed 
throbbing pain in his right calf and, a day later, numbness 
in the right side of the foot.  The admission report notes 
the veteran's report of having had intermittent back pain 
since a service injury in the 1970s and an intermittent 
backache and arthritis since an injury in 1988.  An MRI scan 
confirmed a large L5-S1 disc protrusion.  The veteran then 
underwent a lumbar microdiskectomy at L5-S1 on the right, 
which was followed by a rapid recovery and relief of right 
leg pain.

An MRI scan of the lumbar spine in April 1992 from Central 
Maine Imaging Center revealed status post right L5 
hemilaminectomy and L5-S1 diskectomy, moderate right anterior 
epidural scarring at L5-S1 without evidence of significant 
residual or recurrent disk material in the anterior epidural 
space, moderate primary lumbar spinal stenosis from L2 to L5, 
and no intradural pathology.

In a June 1992 Central Maine Medical Center consultation 
report, John Crispin, M.D., indicated that following surgery 
for a herniated disk the veteran had persistent numbness and 
pain on the outside of his foot.  He was referred for 
evaluation to determine if epidural steroids would alleviate 
his symptoms.  In the assessment, Dr. Crispin noted that the 
veteran had a failed back syndrome and that he agreed to 
proceed with epidural steroids.  On a July 1992 record, Dr. 
Crispin indicated that the veteran underwent epidural steroid 
injections in the lumbar spine.

A July 1992 service physical examination reveals that the 
veteran had a well-healed, midline scar of the lower back, 
status post diskectomy.  On a medical history report in July 
1992, the veteran noted that he had a ruptured disc in 
October 1991 for which he had surgery in December 1991 and 
that problems persisted from this injury.

In a medical report, Douglas Pavlak, M.D., indicated that he 
examined the veteran in October 1992.  He stated that the 
veteran reported a back injury while in the Army in 1975 
[sic] whereby he experienced acute back pain for two to three 
weeks but that he had a 100 percent recovery from that 
incident.  The veteran reported no further back problems 
until 1987 [sic] when in the Reserve he experienced non- 
radiating low back pain as he got out of a car.  The veteran 
reported that he had some recovery after that episode but 
continued to have some on-and-off back pain ever since, 
including when he worked at his civilian job.  At his 
civilian job he functioned fairly well with unlimited heavy 
activity such as routine lifting, bending, and twisting. 

The veteran reported that during heavy lifting in October 
1991 he experienced a lot of back pain and stiffness but no 
leg pain.  The next morning he had severe low back and right 
leg pain with associated numbness and tingling.  The veteran 
reported that his current physical status did not allow him 
to return to the Reserve.  The veteran was referred for 
testing to determine if he had any significant ongoing 
denervation or recurrent nerve root problems responsible for 
right leg symptoms.  Testing revealed a measurable residual 
deficit postoperatively but not a profound one, and there was 
no evidence of acute denervation which would arouse the 
suspicion of recurrent nerve root compression.  Dr. Pavlak 
stated that the veteran would probably require lifelong 
restriction, although he was doing fairly well at his job, 
and that it was unlikely that the veteran could go back to 
the military Reserve given his current physical status.  Dr. 
Pavlak stated that he was uncertain as to the consequences of 
this prognosis with regard to the Workman's Compensation 
statutes but that it would merit investigation on the part of 
the veteran and his insurance company.

In a December 1992 addendum report, Dr. Pavlak noted for the 
record, at the veteran's request, that the appellant was 
currently in the Army Reserve but had been taken off infantry 
job status and given a temporary profile due to his lower 
back problems.  The doctor referred to a handwritten note of 
the veteran clarifying his military status.

In May 1995 a service physical examination conducted for 
purposes of re-doing the veteran's profile, it was noted that 
the veteran was status post laminectomy at L5-S1 with 
decreased deep tendon reflexes in the right ankle.  The 
veteran still had back discomfort.

In October 1995, the veteran filed a claim for service 
connection for a low back disability that affected his right 
leg.

In an April 1996 decision, the RO denied the veteran's claim 
for service connection for a low back disability.

In his November 1996 substantive appeal, the veteran 
contended that his back injuries in service in 1977 and 1988 
led to his third and final injury while working at his 
civilian job in 1991.

In a May 1997 letter, Gene Royer, D.O., stated that he 
reviewed the veteran's military and civilian records and saw 
that the appellant's injuries suffered while in active 
service were likely to have contributed to development of a 
ruptured disc that required surgery and left him with 
disability.  The doctor opined that the veteran's service 
injuries helped lead to his current disabilities.

In a June 1997 letter, Paul Ruopp indicated that he was 
acquainted with the veteran through service in the Army 
Reserve unit.  He stated that his assigned duties at the unit 
included serving as master fitness trainer, which he had held 
continuously since 1988, and administering annual records and 
diagnostic Army physical training tests. He indicated that 
the tests consisted of three events, including sit-ups, and 
that the events were age-compensated.  He stated that fitness 
test scores for the period of 1987 through 1996 document the 
veteran's performance, and that the appellant's performance 
from 1987 to 1991 showed a consistent decline in the sit-ups 
event.  He stated that subsequent to 1992 the veteran 
obtained a permanent profile and was exempted from this 
event, according to Army regulations.  Attached to the letter 
were Army Physical Test Scorecards, dated from March 1987 to 
October 1993, which show that the veteran's fitness was 
tested with push-ups, sit-ups, and a two mile run.  His 
annual raw scores for sit-ups were 60 (1987), 53 (on June 11, 
1988), 49 (May 1989), 44 (June 1990), 44 (October 1990), 17 
(July 1991), and 40 (October 1992).

At a July 1998 VA examination, the veteran's medical history 
was reviewed, which indicated three injuries to his back, in 
1977, 1988, and 1991.  The veteran reported that at the time 
he suffered his 1991 injury at a civilian job he was doing 
routine lifting and bending, which he had done for a long 
time previously but which developed into severe back pain 
resulting in a ruptured disk and surgery in December 1991.  
The veteran complained of intermittent pain involving his 
right posterior thigh and right posterior calf, which he also 
described as feeling numb or tingly.  He claimed to have some 
weakness in the right ankle and foot area and some tightness 
in the right leg.  He denied problems with his left leg.  He 
claimed that the pain in his low back never totally went 
away.  Following examination, including X-rays, the 
impression was status post herniated nucleus pulposus (HNP) 
at L5-S1 and status post microdiskectomy at L5-S1 for the 
HNP.  The examiner felt that the HNP which developed in 1991 
was related to the civilian job and not to the veteran's time 
in service.  The examiner stated that the X-rays findings of 
August 8, 1980 [sic] [elsewhere in the report the doctor 
noted the X-rays were done on August 8, 1988] and the 
episodes of back strain in the service were not thought to 
have been predisposing features to the above diagnoses.

In a July 1998 letter, the veteran asserted that he did not 
believe that his military service caused all his current back 
problems or that the injury at his civilian job which 
resulted in surgery was the sole cause.  He maintained that 
his service injuries were connected or contributing factors 
to his current condition.  He stated that the injuries in 
1977 and 1988 were the only two that required medical 
attention prior to the 1991 injury.  He claimed that from the 
time of his 1988 injury to the injury in 1991 he controlled 
back pain with over-the-counter pain relievers.

In October 1998, an undated medical report by Dr. Doyle was 
received.  The doctor indicated that he reviewed all of the 
medical records that the veteran had brought with him and 
other records from neurosurgeons, which revealed a back 
strain in 1988.  He indicated that the veteran had reported 
occasional episodes of lumbar spine and right leg pain from 
1988 to 1991, lasting for about three days while he was 
"doing stuff in the Army."  The doctor stated that the 
veteran was seen at that time in the dispensary for this and 
found to have low back pain without neurological deficit.  
The veteran subsequently ruptured a disc in 1991, which 
apparently was a Workman's Compensation injury, and that he 
used epidural steroids for continued pain.  The doctor 
indicated that the veteran presently had paresthesias in the 
lateral aspect of his right leg, which went down to the 
lateral three toes without any obvious weakness.  The doctor 
stated that the last official reports from Dr. Murray, the 
neurosurgeon, indicated that the veteran had some tingling 
and numbness on the lateral aspect of his foot but that 
otherwise the veteran's back was okay.

In addressing whether there was a possibility or probability 
of a relationship between the back strain injuries in 1988 
and the ruptured disc in 1991, Dr. Doyle opined that there 
was "no way that (he could) absolutely connect these two 
injuries."  The doctor stated that no imaging studies were 
conducted in the Army from 1988 to 1991, and hence, there was 
"no way (he could) tell" if the veteran did or did not have 
a ruptured or extruded disc at that point.  Further, he 
opined that there was "no way" he could tell if this disc 
did not just remain latent up until 1991 when another injury 
caused an acute rupture and neuropathy.  The doctor stated 
that it would make sense, if there were back problems from 
1988 through 1991 and the back problems were associated with 
right leg pain, that the veteran probably did have a 
partially ruptured or partially extruded disc which had 
improved.  The doctor stated that he has seen such occur 
before.  Dr. Doyle suspected that what happened was that the 
veteran had a weakness in the disc area that was aggravated 
between 1988 and 1991 and finally ruptured in 1991.  In such 
a case, the doctor opined that the two injuries were one and 
the same and definitely related.  Dr. Doyle cautioned, 
however, that there was no way he could prove this because 
apparently the veteran had no imaging studies done while he 
was in the Army.

Service department records in July 1999 showed that the 
veteran was placed on retired Reserve, effective earlier in 
that month.

In a January 2000 statement, Dr. Doyle opined that after a 
review of his records, including neurosurgeon consultations, 
the veteran's disability was "as likely as not connected to 
his service injury."  He stated that because no X-rays were 
done in the service there was no way he could tell if the 
veteran ruptured a disc partially while he was in the 
service.  The doctor thus stated that there was an "as likely 
as not" nexus between the two.

Records compiled in connection with Workman's Compensation 
claims filed by the veteran in October 1991 and November 1999 
were submitted to the RO by the representative in November 
2001.  In the October 1991 claim, the veteran reported that 
he injured his back at work that month in his job as a frozen 
food manager; he said the injury occurred when moving boxes 
weighing up to 40 pounds.  He said he had been experiencing 
pain in his back off and on for several weeks, but in October 
1991 the pain had become severe while working with a load of 
frozen food, such work involving lifting and turning.  He 
said that symptoms of disc injury had begun the following 
morning.  The veteran noted that the work injury involved a 
ruptured disc of the low back.

Also included were letters from Dr. Murray dated in December 
1992 and January 1993, regarding follow-up treatment.  It was 
noted to be a year since the veteran's surgery, and he had 
been working full-time since September.  He had had two 
episodes of paravertebral muscle spasm and one episode of 
right calf muscle spasm since September.  The veteran thought 
that at least one or two of these may have been precipitated 
by exercises required by the Reserve. At work he noticed a 
little kink in his back from time to time but nothing very 
serious.  The only abnormal finding on examination was mild 
diminution to pin prick sensation on the outer border of the 
right foot.

In November 1999, the veteran filed another Workman's 
Compensation claim for another injury to the low back which 
occurred at work that month.  He said he had been bent over, 
scanning a product, and when he stood up, he felt pain in his 
lower back, radiating down to the right foot.

Medical records compiled in connection with the claim include 
records from Heidi Root, M.D., dated from November 1999 to 
November 2000.  In the initial record, it was noted that he 
had been diagnosed in 1988 with degenerative joint disease 
and arthritis of the back, and had undergone a 
microdiscectomy on the back in 1991, resulting in some nerve 
damage.  His pain had been getting progressively work since 
the work incident.  An MRI scan was conducted and showed a 
defect In L5-S1, in the area of previous surgery.

Records from K. Barth, M.D., include a neurological 
evaluation in January 2000, to evaluate low back pain 
radiating into the right leg.  As history, it was noted that 
the veteran described a long history of low back problems 
dating to two specific injuries that he could recall while in 
the military, in 1977 and 1988.  He related that although his 
symptoms were chronic and intermittent, he was able to 
continue a very active life-style, until his injury in 1991.  
After that, he underwent a laminectomy and discectomy, and 
said there was some modest improvement initially, but he 
still had significant residual symptoms.  In October 1999, an 
episode of lifting and twisting at work resulted in an 
increase in low back pain radiating in to the right leg, and 
the symptoms had progressed.  Dr. Barth noted then current 
complaints of low back and right lower leg pain, the latter 
of which was more bothersome.  On examination, he had modest 
limitation of motion. Straight leg raising was positive on 
the right.  He reviewed the MRI, and agreed that notable 
findings were a severe degree of disc degeneration 
particularly at L4-5 and L5-S1, with virtually complete 
collapse of the disc spaces.  There was also some 
postoperative change at L5-S1 on the right with some mild to 
modest epidural scarring, with a small disc herniation.  The 
impression was chronic axial low back pain due to multilevel 
lumbar degenerative disc disease, and chronic S1 
radiculopathy due to a combination of L5-S1 recurrent disc 
herniation and late affects of S1 nerve root injury.  Dr. 
Barth opined that surgery may result in modest improvement.

The veteran decided to undergo surgery.  From February to 
March 2000, he was hospitalized in Maine Medical Center 
where, in February 2000, he underwent re-exploration of right 
L5-S1 laminotomy for microdiskectomy.  The postoperative 
diagnosis was recurrent L5-S1 herniated nucleus pulposus with 
refractory S1 radiculopathy.

In April 2000 he was seen two months after undergoing 
reexploration lumbar laminotomy for microdiscectomy performed 
in the setting of a recurrent calcified disc herniation and 
chronic radiculopathy with neurological deficits.  Dr. 
Barth's impression was that overall the veteran was doing 
adequately, and he suspected that the majority of his 
residual symptoms were due to prior permanent nerve damage to 
his S1 nerve root.  When seen for follow-up in June 2000, the 
veteran continued to experience burning and aching 
intermittently down his right leg with paresthesias. The 
impression was chronic late effects of S1 nerve root injury 
with dysesthetic pain syndrome.  Dr. Barth opined that the 
veteran had persistent symptoms because of irreversible nerve 
damage that was incurred long before.  There was a 
possibility, however, that he had residual or recurrent root 
impingement; however, the MRI scan in June 2000 disclosed no 
convincing evidence for residual or recurrent disc 
herniation.

Records show the veteran's treatment from August to October 
2000 in a pain clinic, by G. Palman, D.O.

In December 2000, the veteran was evaluated by D. Baughan, 
M.D., who noted that he had a history of degenerative disc 
disease with successful first surgery in 1992; however, in 
February 2000, he had stood up while turning and felt a 
sudden sharp pain in his pack and right leg.  Records dated 
through August 2001 show his gradual improvement in symptoms, 
until he was finally working 25 to 40 hours per week, and 
back to the activity and endurance level he had prior to the 
previous year's exacerbation.

A "Medical and Impairment Evaluation" was conducted by C. 
Brigham, M.D., in December 2000.  The diagnosis was 
lumbosacral degenerative disc disease, with failed back 
syndrome, herniated nucleus pulposus at L5-S1, S1 
radiculopathy on the right, status post L5-S1 microdiskectomy 
on the right in December 1991, and status post right L5-S1 
reexploration laminotomy with microdiskectomy in February 
2000.  The history reported by the veteran was noted to 
include a long history of problems with low back pain, which 
became much more significant with two injuries, one in 
October 1991 and one in November 1999.  The veteran also gave 
a history that the first episode of significant low back pain 
had been in 1977, when he had an impact injury to the spine 
while in service.  He said this improved, but in 1988 while 
in the Reserve, he twisted his back getting out of a vehicle 
and had increasing problems with back pain, which then 
improved.  He related that studies had revealed degenerative 
joint disease, particularly at L5-S1, and he had intermittent 
symptoms.  His October 1991 episode had been precipitated by 
working two eight hour shifts with in a 24-hour time period, 
during which time he handled approximately 250 pieces of 
freight a shift.  Subsequently, he returned to a less 
demanding job in terms of his back; however, when standing 
from a bent over position in November 1999, he felt a sharp 
pain, with radiation down his right leg. Current low back 
symptoms were described.  Dr. Brigham said that the veteran 
had a long history of problems with degenerative disc 
disease, and his underlying disease was significantly 
aggravated by two injuries at work, one in October 1991 and 
one in November 1999.  He concluded that to a reasonable 
degree of medical certainty, the 1991 injury was a 
significant aggravation of his preexisting degenerative 
lumbar disease, and that the 1999 injury was again a 
significant aggravation which resulted in increasing pain and 
decreased function.

In October 2002, a VA examination was conducted.  The 
examiner noted that the veteran's medical records had been 
reviewed.  The veteran reported that he had developed low 
back pain in 1977, diagnosed at that time as strain.  He 
achieved a 100 percent recovery, according to physical 
therapy.  Several months later, he had a recurring lumbar 
strain.  His next problem began in 1988.  The doctor noted 
that the veteran was symptom free from 1977 to 1988. The 1988 
problem was diagnosed as a low back strain.  The veteran said 
that following that episode, he had intermittent episodes of 
low back strain.  In 1992, he again had increased symptoms.  
In 1988, X-rays revealed some narrowing of the interspaces 
between L5 and S1, spina bifida occulta at the same area, and 
minimal sclerotic changes of the facet joints at L5 and S1 on 
the right, probably due to degenerative changes.  The VA 
clinical and X-ray diagnosis was degenerative disc disease 
from L4 to S1.  The VA examiner concluded that it was 
unlikely that this condition was related to his military 
service.

In an April 2003 decision, the Board denied entitlement to 
service connection for a low back disability.  The veteran 
appealed the April 2003 decision to the Court, and in an 
April 2005 memorandum decision, the Court vacated and 
remanded the April 2003 Board decision.  The April 2005 
memorandum decision by the Court essentially concluded that 
the Board erred in failing to ensure compliance with the 
October 2001 Board remand instructions concerning the VA 
examination of the veteran.  In December 2005, the Board 
remanded the appeal for further development to include a VA 
examination and opinion addressing the etiology of the low 
back disability.

At his April 2006 VA examination, the examiner noted that he 
had extensively reviewed the evidence of record.  The veteran 
reported that he suffered four severe injuries to his low 
back.  The first injury occurred in 1977 during a football 
game.  The veteran stated that he landed on his right side 
during the game and was taken to Schofield barracks in 
Hawaii.  This trauma appeared to have been of little 
consequence with hardly any episode of back pain thereafter.  

The second injury to his low back occurred in 1988 while the 
veteran was on active duty at Fort Campbell.  The veteran 
claimed to have twisted his low back while getting out of a 
vehicle.  He had completed two weeks of duty and was sent to 
Fort Devens, where x-rays were said to have shown mild facet 
changes in the form of arthritis at the lumbosacral level.  
There was narrowing of the L5-S1 disc space and a bifida 
occulta.  Notably, the veteran denied radiation of the pain 
into his legs.

The examiner noted that the veteran was free of symptoms from 
1977 until 1988.  Subsequently, the veteran developed an on 
the job injury in 1991.  He was seen by a Dr. Patrick Murray 
in October 1992 who stated the veteran had no problems until 
October 1991.  Some time that month, he was doing a lot of 
heavy lifting during two shifts.  He had a lot of back pain 
and stiffness at that time, but no leg pain.  Upon awakening 
the next month; however, he had severe low back pain as well 
as right leg pain associated with numbness and tingling.  

An MRI scan was performed, which showed a frank disc 
herniation at L5-S1 to the right.  Disc surgery as performed 
in December 1991 at Central Maine Medical Center, consisting 
of a discectomy at the L5-S1 level.  The veteran felt 
improved following surgery, but suffered a fall in 1999 
leading to repeat surgery in February 2000 by a Dr. Barth, at 
the L5-S1 level.  

The VA examiner noted that the evaluation in the military in 
August 1988 was of significance, in that degenerative changes 
were noted involving the facet joints at the lumbosacral 
level.  The VA examiner opined that narrowing of the 
lumbosacral disc space is not tantamount to having a ruptured 
disc or leading to such pathology.

The veteran's current complaints of pain noted by the 
examiner.  X-rays revealed narrowing of the lumbosacral disc 
space as well as some hypertrophic facet arthritis, and a 
laminectomy defect at L5-S1.  The diagnoses included: chronic 
recurrent low back strain with facet arthritis at the L5-S1 
level; status post HNP L5-S1; status post microdiscectomy, 
L5-S1 in December 1991, with repeat disc excision in February 
2000.  

The examiner opined that the veteran, while on active duty 
only suffered several episodes of low back strain without any 
signs of radiculopathy, and that it was not until 1991 that 
radiculopathy became apparent after an on the job injury.  In 
summary, the examiner indicated that the veteran "appears" 
(sic) to be service connected for a chronic recurrent low 
back strain with facet arthritis at L5-S1 level only.  The 
actual disc pathology developed in association with his job 
at Hannaford.

The examiner stated the opinions of Drs. Royer and Doyle were 
noted, but their conclusions appeared to be based upon 
speculation, rather than a review of the pertinent facts.  

In a hand written addendum it was opined that the veteran's 
limitation of motion was probably due to degenerative changes 
and prior disc surgery.  As noted above in April 2006 the RO 
granted service connection for a low back strain. 



Questions raised

The parties to the joint motion for remand  concluded that 
the Board erred in failing to adequately explain its findings 
in reference to favorable medical evidence, including the 
above referenced August 1988 x-ray study.  Given the fact 
that the appellant did not show evidence of arthritis during 
his service between November 1974 and November 1978, and 
given that he is not entitled to either the presumption of 
soundness for his term of ACDUTRA between June 25, and July 
9, 1988, further development is in order to clarify the 
relevance of the August 1988 x-ray finding, particularly in 
light of the ambiguities associated with the 2006 VA 
examiner's use of the word "appears."  Cf. generally Perman 
v. Brown, 5 Vet.App. 237, 241 (1993) (Where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'")

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should arrange for a new VA 
examination of the veteran by an 
orthopedist to determine the nature and 
etiology of the veteran's facet arthritis 
at the L5-S1 level only; and lumbosacral 
degenerative disc disease with 
postoperative residuals of a herniated 
disc at L5-S1.   This examination should 
be conducted by an orthopedist other than 
the examiner who performed the 1998 and 
2006 VA examinations discussed above.

The claims folders and a copy of this 
remand must be made available to the 
examiner for review before the 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
must be performed.  The examiner must 
provide an opinion, with complete 
supporting rationale, addressing the 
following:

a.  Is it at least as likely as not 
that facet arthritis at the L5-S1 
level began during the appellant's 
active duty service between November 
1974 and November 1978?    

b.  Is it at least as likely as not 
that lumbosacral degenerative disc 
disease with postoperative residuals 
of a herniated disc at L5-S1 began 
during the appellant's active duty 
service between November 1974 and 
November 1978?  

c.  Is it more likely than not, 
i.e., is there more than a 50/50 
chance, that facet arthritis at the 
L5-S1 level was present before the 
appellant's tour of ACDUTRA between 
June 25, 1988 to July 9, 1988?  

d.  Is it more likely than not, 
i.e., is there more than a 50/50 
chance, that lumbosacral 
degenerative disc disease with 
postoperative residuals of a 
herniated disc at L5-S1 was present 
before the appellant's tour of 
ACDUTRA between June 25, 1988 to 
July 9, 1988?  If not when was a 
lumbosacral degenerative disc 
disease with postoperative residuals 
of a herniated disc at L5-S1 first 
evident?

e.  Is it at least as likely as not, 
i.e., is there a 50/50 chance, that 
either or both facet arthritis at 
the L5-S1 level and lumbosacral 
degenerative disc disease with 
postoperative residuals of a 
herniated disc at L5-S1 was 
permanently aggravated by the 
twisting injury described on July 1, 
1988?  

f.  Is it at least as likely as not, 
i.e., is there a 50/50 chance that 
the appellant's service connected 
low back strain permanently 
aggravates his facet arthritis at 
the L5-S1 level?

d.  Is it at least as likely as not, 
i.e., is there a 50/50 chance, that 
the appellant's service connected 
low back strain permanently 
aggravates his residuals of a 
herniated nucleus pulposus at L5-S1, 
status post microdiscectomy?

In answering the above questions, the 
examiner must specifically address:

a.  The import of the degenerative 
changes found on X-ray study in 
August 1988, and whether these 
changes are at least as likely as 
not associated with the veteran's 
two week period of ACDUTRA between 
June and July 1988, or his period of 
active service ending in November 
1978.  

b. The April 2006 VA examiner's 
opinion that the veteran "appears" 
to be service-connected for facet 
arthritis.  

c.  The April 2006 VA examiner's 
opinion that the veteran's 
degenerative disk disease appeared 
to be related to his post service 
job related duties and an injury 
sustained at that work space.  

d.  Address all potentially 
favorable evidence in detail; 
including, the findings of the April 
2006 VA examiner; the medical 
records and opinions of the 
appellant's private physicians 
including the May 1997 opinion by 
Gene Royer, D.O.; and the October 
1998 and January 2000 opinions of 
Robert Doyle, M.D.  If any opinion 
by either Dr. Royer or Dr. Doyle is 
judged to be speculative, the basis 
for that finding must be explained 
in detail.

A complete rationale must be provided for 
each opinion provided.

2. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3. Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed. In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO should readjudicate 
the issues on appeal.  If the issues on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


